Citation Nr: 0612187	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  96-24 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from May 1969 to May 1989.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That decision, in pertinent part, denied 
service connection for a back condition.  

When the veteran's claim was before the Board in September 
2003 it was remanded to the RO for additional development of 
the record.  It was returned to the Board in March 2006 for 
appellate review.


FINDING OF FACT

A chronic back disability was not manifest in service and is 
unrelated to the veteran's service; arthritis was not 
manifest within one year of service.


CONCLUSION OF LAW

A back condition was not incurred in or aggravated by active 
military service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran's claim was received in 
November 1995 and initially adjudicated in February 1996, 
long before the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in March 1996, provided notice to the veteran 
of the evidence necessary to support his claim.  Supplemental 
statements of the case dated in September 2002 and January 
2006 also provided notice to the veteran of the evidence of 
record regarding his claim and why this evidence was 
insufficient to award the benefit sought.

Moreover, letters dated in September 1997, March 2004, 
November 2004, February 2005 and July 2005 also instructed 
veteran regarding the evidence necessary to substantiate the 
claim and requested that he identify evidence supportive of 
the claim.  The March 2004 letter apprised the veteran of the 
information and evidence necessary to support his claim for 
service connection.  The letter noted specific types of 
evidence that the veteran could submit or identify in support 
of his claim, and asked him to provide any evidence or 
information pertaining to his claim.  The letter also 
informed him of the evidence of record and noted which 
evidence VA was responsible for obtaining.  The letter 
explained how VA would help the veteran obtain evidence in 
support of his claim.  The veteran's claim was subsequently 
readjudicated, and a supplemental statement of the case was 
issued in January 2006.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and VA examinations have been conducted.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be granted if manifest 
within one year of a period of 90 days of military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

Review of the veteran's service medical records discloses 
that on periodic physical examination in October 1978, the 
veteran endorsed recurrent back pain.  The examiner noted 
recurrent back pain of unknown etiology.  However, the 
veteran's spine was noted to be normal and the veteran was 
found to be qualified for worldwide service.  

The veteran presented to a military emergency room in April 
1985 with complaints of mid back pain.  He reported that he 
had experienced mild low back pain previously.  He indicated 
that he had reached down to pick something up and felt a back 
spasm.  Examination revealed upper thoracic muscle spasm.  

Upon separation physical examination in August 1988 the 
veteran denied recurrent back pain.  His spine was noted to 
be normal, and he was determined to be qualified for 
worldwide service.

A VA examination was conducted in June 1996.  The veteran 
complained of low back pain and denied radiation.  The 
diagnosis was history of back pain with normal motion in the 
lumbar spine.

On VA examination in July 1998, the veteran reported that in 
1975, while lifting a fuel tank, he sprained his back.  He 
noted that in 1978 he bent over to pick up a pencil and his 
back snapped.  He related that he was given physical therapy 
and Motrin.  He indicated that he made a full recovery.  He 
reported occasional pain in his back but denied any real 
difficulty.  An X-ray series of the lumbar spine was normal.  
The impression was lumbosacral strain.

VA outpatient treatment notes reflect the veteran's complaint 
of back pain in March 2004 and September 2004.  The veteran 
indicated that he had experienced chronic back pain since his 
military service.  The impression was chronic low back pain.

On review of the evidence pertaining to this claim, the Board 
has determined that service connection for a low back 
disability is not warranted.  The Board acknowledges that the 
veteran complained of low back pain in October 1978 and April 
1985.  However, on discharge physical examination in August 
1988 the veteran denied recurrent back pain.  Moreover, his 
spine was found to be normal and he was deemed qualified for 
discharge.  The veteran has identified no reliable evidence 
of post service treatment or identification of disease in 
proximity to separation from service.  There is a remarkable 
absence of evidence providing any link between the veteran's 
service and his claimed current back condition, which has 
been variously diagnosed as back pain, lumbosacral strain, 
and chronic low back pain.  While it is clear that the 
veteran currently suffers from complaints referable to his 
back, there is no reliable indication that a back condition 
is related to any incident of his military service.

The Board has considered the veteran's statements that his 
back condition is the result of an injury incurred in 
service.  However, as a layperson, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is little probative evidence suggests that the 
report of upper thoracic muscle spasm is related to a remote 
diagnosis of low back pain.  Rather, the most probative 
evidence, consisting of the veteran's statements for 
treatment purposes establishes a remote post-service onset, 
rather than an in-service onset.    

To the extent that the veteran may assert that he has had a 
back problem since service, the Board finds the opinion to be 
unconvincing.  Continuity of symptomatology is required where 
the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity is not adequately supported, then a 
showing of chronicity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1992).  The regulation 
requires continuity of symptomatology, not continuity of 
treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  
However, the Court has noted that in a merits context the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  In this case, there is no competent evidence of 
treatment during the years following the veteran's retirement 
from service, and the more probative evidence clearly 
establishes a remote post-service onset.  The Board concludes 
that any assertion of continuity of symptoms is unsupported 
and not believable. 

Lastly, it is not clear that the veteran has a chronic 
disease or injury to account for his complaints.  Although 
strain was diagnosed during the July 1998 VA examination, the 
examiner established that the X-rays were normal; there was 
no tenderness, lordosis or kyphosis.  Straight leg raising 
was negative as was sensation.  Subsequently, the diagnosis 
was not continued.  The most probative evidence establishes 
pain without underlying disease or injury.  The Federal 
Circuit has noted that the law establishes basic entitlement 
to disability compensation derives from two statutes, both 
found in title 38, sections 1110 and 1131--the former 
relating to wartime disability compensation and the latter 
relating to peacetime disability compensation.  Both statutes 
provide for compensation, beginning with the following words: 
"For disability resulting from personal injury suffered or 
disease contracted in the line of duty. . . ." 38 U.S.C. §§ 
1110, 1131.  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
Even if the Board were to accept that there is some 
disability, there is an absence of reliable evidence of 
underlying disease or injury.  

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a back condition.


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


